Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
This office action is in response to the most recent filings filed by applicants on 10/29/2019. 
No claims are amended
No claims are cancelled
No claims are added
Claims 1-20 are pending

Claim are Eligible under - 35 USC § 101 
In the most recent filings, applicants’ independent claims 1, 9 and 17 are eligible under 35 U.S.C. 101 for the following reasons: 
The following limitations in the additional elements make the claims eligible under 2A prong 2. For instance, in claim 1 “training an artificial intelligence (Al) model based on the transformed data; validating and retraining the artificial intelligence (Al) model; matching the first user data with the artificial intelligence (Al) model; and ranking results based on the matching the first user data with the artificial intelligence (Al) model.” 
The above limitations in independent claims 1, 9 and 17 recite a particular application. The limitations discussed above integrate the abstract idea into a practical application. The additional elements in the claims above, apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. Here, the additional elements implement a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim.
Under Step 2A-Prong 2 of the analysis, although the claims are directed to methods of organizing human activity, the abstract idea is integrated into practical application since the abstract idea discussed in the previous 101 rejection is unconventional and provide meaningful limitations beyond generally linking the claims to a technology.
The claims have been found eligible, based on the subject matter eligibility guidance (see MPEP 2106.04). 
	
	
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4-5, 7-10, 12-13, 15-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 2016/0217231) Mewes et al., and further in view of (US 20200372398) Shaikh et al.

As per claims 1, 9 and 17: Mewes et al. 
A method for an artificial intelligence (Al) based agribusiness logistics advisor (Mewes: artificial intelligence-derived precision agriculture models), the method comprising: 
A computer system for an artificial intelligence (AI) based agribusiness logistics advisor, comprising: one or more processors, one or more computer-readable memories, one or more computer-readable tangible storage media, and program instructions stored on at least one of the one or more computer-readable tangible storage media for execution by at least one of the one or more processors via at least one of the one or more computer-readable memories, wherein the computer system is capable of performing a method comprising:
A computer program product for an artificial intelligence (AI) based agribusiness logistics advisor, comprising: one or more computer-readable tangible storage media and program instructions stored on at least one of the one or more computer-readable tangible storage media, the program instructions executable by a processor to cause the processor to perform a method comprising:
receiving a first user data (Mewes: [0022] The harvest advisory model 100 ingests, or receives, input data 102 that includes weather and location specifications 110, such as meteorological data 111, real-time, field-level weather data 112, observed weather data 113 that has occurred, for example, during a current growing season, and extended-range weather and climatological forecast information 114.); 
Reference Mewes shows profiles for various different parameters like soil profile [0023], harvest condition profile [0026], time series profile [0057], temperature and moisture profile, etc. Mewes does not explicitly show creating and comparing user profiles as is recited in some of the claim limitations below (in light of the specification [0026], [0038], [0074] - [0075]). However, Reference Shaikh shows creating and comparing profiles at least in [0013]: data profiles and user profiles, [0016]: data profiles and user profiles and [0055]: [0055] At 304, related models are identified using provenance data. The related models may be identified by analyzing provenance data-based relationships, context-based relationships, access patterns or usage-based relationships and data profile-based relationships. Provenance data-based relationships may include more than one model being considered related if the models are derived from the same source. A context-based relationship may include more than one model being trained using similar datasets and a similar set of operations performed on the datasets before model training. The models may have been trained or may be trained by users that have similar profiles. It should be noted that Reference Shaikh does not explicitly show creating a profile for the user, however, it is reasonably understood that the user profiles that are being compared will have been created at some point for them to exist in the system. As such, Mewes does not show:
“creating a first user profile; 
collecting a second user data and external data;
preparing and transforming the second user data and the external data”
However, Shaikh shows the above limitations at least in [0013], [0016], [0055]. Reference Mewes and Reference Shaikh are analogous prior art to the claimed invention because the references generally relate to field of data analysis using artificial intelligence to optimize agricultural processes (See Shaikh [0011], [0041], [0047], [0055], see Abstract for Mewes). Said references are filed before the effective filing date of the instant application; hence, said references are analogous prior-art references.  
It would have been obvious to one of ordinary skill in the art before the filing of this application for AIA  to provide the teachings of Reference Shaikh, particularly user profiles ([0013], [0016], [0055]), in the disclosure of Reference Mewes, particularly in the profiles for various different parameters like soil profile [0023], harvest condition profile [0026], time series profile [0057], temperature and moisture profile, etc., in order to provide for a system that includes user profiles in the various data profiles maintained by the system as taught by Reference Shaikh (see at least in [0055]) so that the related models may be identified by analyzing provenance data-based relationships, context-based relationships, access patterns or usage-based relationships and data profile-based relationships. Provenance data-based relationships may include more than one model being considered related if the models are derived from the same source. A context-based relationship may include more than one model being trained using similar datasets and a similar set of operations performed on the datasets before model training. The models may have been trained or may be trained by users that have similar profiles (Shaikh: [0055]) in the process of data analysis using artificial intelligence to optimize agricultural processes (See Shaikh [0011], [0041], [0047], [0055], see Abstract for Mewes) to make the process more efficient and effective. 
Further, the claimed invention is merely a combination of old elements in a similar data analysis using artificial intelligence to optimize agricultural processes (See Shaikh [0011], [0041], [0047], [0055], see Abstract for Mewes) field of endeavor, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Reference Mewes in view of Reference Shaikh, the results of the combination were predictable (MPEP 2143 A).
Reference Mewes in view of Shaikh shows:
conducting a hypothesis on the transformed data 
(The specification shows this limitation at least in [0064]: At 312, hypotheses are conducted, and the transformed data is validated. Hypotheses may be conducted to build scenarios based on, for example, the logistics and perishability of certain crop products based on the farmer data, the buyer data and the external data. For example, answer justified documents (AJDs) may be used with the advanced text analytics to conduct hypotheses as in Table 3. [0065]: The conducted hypotheses may be used to validate and merge conflicting data, such as if one region states a negative sentiment relating to one product and the same region has a positive sentiment associated with a different product, then verification will be used to verify the source information and reliability.
In light of the specification, Reference Mewes shows the above limitations at least in [0074]: the present invention predicts the daily window of harvest opportunity due to the impact of plant wetness on crop threshability or choppability by collecting data on windows of harvestability for various crops at various locations, over time, and comparing this harvestability data against at least one of time-varying weather data and outputs of models for simulating plant wetness characteristics in the corresponding times and locations, for the corresponding crops, in order to develop artificial intelligence models for relating these windows of harvestability to the more readily-available weather data and outputs of models for simulating plant wetness characteristics. The harvest advisory model 100 then provides, using the artificial intelligence model and at least one of forecast weather data and forecast outputs of models for simulating plant wetness characteristics, a forecast of the likely windows of harvestability on the current and future days.); 
validating the transformed data (Reference Mewes: [0078]: the harvest advisory model 100 collects data on temporal windows of mature growth stages, desiccant efficacy, and harvestability for a particular desiccant for a particular crop at a particular location over some recent period of time, and compares crop growth stage, desiccant, and harvestability data against at least one of time-varying weather data and outputs of models for simulating plant wetness and seed moisture characteristics in the crop in order to develop artificial intelligence models relating these external data and the reported crop growth stage, desiccant, and harvestability data. The harvest advisory tool 200 then provides, using the artificial intelligence model and at least one of time-varying weather forecast data and forecast outputs of models for simulating plant wetness and seed moisture characteristics, a forecast of the likely windows of desiccant efficacy, and subsequently the crop moisture, on the current and future days.); 
training an artificial intelligence (Al) model based on the transformed data (Mewes: [0047]: predictive factors known to be related to a particular outcome are known and measured along with the actual outcomes in real-world situations, artificial intelligence techniques are used to ‘train’ or construct a model that relates the more readily-available predictors to the ultimate outcomes, without any specific a priori knowledge as to the form of those relationships. [0053]: verification of the forecast results as a feedback into forecast refinement. [0059]: The forced adaptation layer is therefore an additional module atop the artificial intelligence layer that provides an appropriate albeit brute-force adjustment to system output to ensure that it is consistent with the feedback and observational data the user has provided for the appropriate timeframe (if one exists), so as to provide the perception of responsiveness to the user and encourage the provision of further feedback and observational data.); 
validating and retraining the artificial intelligence (Al) model (Mewes: [0047]: predictive factors known to be related to a particular outcome are known and measured along with the actual outcomes in real-world situations, artificial intelligence techniques are used to ‘train’ or construct a model that relates the more readily-available predictors to the ultimate outcomes, without any specific a priori knowledge as to the form of those relationships. [0053]: verification of the forecast results as a feedback into forecast refinement. [0059]: The forced adaptation layer is therefore an additional module atop the artificial intelligence layer that provides an appropriate albeit brute-force adjustment to system output to ensure that it is consistent with the feedback and observational data the user has provided for the appropriate timeframe (if one exists), so as to provide the perception of responsiveness to the user and encourage the provision of further feedback and observational data.); 
matching the first user data with the artificial intelligence (Al) model (Mewes: [0047]: predictive factors known to be related to a particular outcome are known and measured along with the actual outcomes in real-world situations, artificial intelligence techniques are used to ‘train’ or construct a model that relates the more readily-available predictors to the ultimate outcomes, without any specific a priori knowledge as to the form of those relationships. [0053]: verification of the forecast results as a feedback into forecast refinement. [0059]: The forced adaptation layer is therefore an additional module atop the artificial intelligence layer that provides an appropriate albeit brute-force adjustment to system output to ensure that it is consistent with the feedback and observational data the user has provided for the appropriate timeframe (if one exists), so as to provide the perception of responsiveness to the user and encourage the provision of further feedback and observational data.); and 
Regarding the claim limitations below:
“ranking results based on the matching the first user data with the artificial intelligence (Al) model.”
Mewes does not show “ranking”. However, Shaikh shows “ranking” and as such the above limitations at least in [0034]: provenance data may be analyzed to identify related models and to discover implicit relationships between different models. The analysis may include identifying useful information from the collected provenance data of multiple models and comparing the data to find best similar matches, for example, at a later point in time when a user is querying for related models or when the user is querying for implicit relationships between different models. Implicit relationships may include identifying information, such as two different models being used by a same algorithm or being trained on the same dataset. Current limitations in identifying related models may include a model catalog or a directory of ML models that find metadata-based relationships only. Provenance data may be utilized to identify and subsequently rank related models. As such, using provenance data with model metadata to discover implicit model relationships may allow other models to be identified that have similar names, similar description tags or other metadata.
It would have been obvious to one of ordinary skill in the art before the filing of this application for AIA  to provide the teachings of Reference Shaikh, particularly user profiles ([0013], [0016], [0055]), in the disclosure of Reference Mewes, particularly in the profiles for various different parameters like soil profile [0023], harvest condition profile [0026], time series profile [0057], temperature and moisture profile, etc., in order to provide for a system that includes user profiles in the various data profiles maintained by the system as taught by Reference Shaikh (see at least in [0055]) so that the related models may be identified by analyzing provenance data-based relationships, context-based relationships, access patterns or usage-based relationships and data profile-based relationships. Provenance data-based relationships may include more than one model being considered related if the models are derived from the same source. A context-based relationship may include more than one model being trained using similar datasets and a similar set of operations performed on the datasets before model training. The models may have been trained or may be trained by users that have similar profiles (Shaikh: [0055]) in the process of data analysis using artificial intelligence to optimize agricultural processes (See Shaikh [0011], [0041], [0047], [0055], see Abstract for Mewes) to make the process more efficient and effective. 

As per claims 2, 10 and 18: Mewes in view of Shaikh shows:
further comprising: 
Regarding the claim limitations below:
“transmitting the ranked results to the first user; and”
Mewes does not show “ranking”, as such Mewes does not show the above limitations. However, Shaikh shows the above limitations at least in [0018]: The result of the model quality program analysis may be transmitted to the user in the form of a message or an alert on a user computing device that offers a suggestion, a recommendation, feedback or an output to a user. [0034]: provenance data may be analyzed to identify related models and to discover implicit relationships between different models. The analysis may include identifying useful information from the collected provenance data of multiple models and comparing the data to find best similar matches, for example, at a later point in time when a user is querying for related models or when the user is querying for implicit relationships between different models. Implicit relationships may include identifying information, such as two different models being used by a same algorithm or being trained on the same dataset. Current limitations in identifying related models may include a model catalog or a directory of ML models that find metadata-based relationships only. Provenance data may be utilized to identify and subsequently rank related models. As such, using provenance data with model metadata to discover implicit model relationships may allow other models to be identified that have similar names, similar description tags or other metadata.
It would have been obvious to one of ordinary skill in the art before the filing of this application for AIA  to provide the teachings of Reference Shaikh, particularly user profiles ([0013], [0016], [0055]), in the disclosure of Reference Mewes, particularly in the profiles for various different parameters like soil profile [0023], harvest condition profile [0026], time series profile [0057], temperature and moisture profile, etc., in order to provide for a system that includes user profiles in the various data profiles maintained by the system as taught by Reference Shaikh (see at least in [0055]) so that the related models may be identified by analyzing provenance data-based relationships, context-based relationships, access patterns or usage-based relationships and data profile-based relationships. Provenance data-based relationships may include more than one model being considered related if the models are derived from the same source. A context-based relationship may include more than one model being trained using similar datasets and a similar set of operations performed on the datasets before model training. The models may have been trained or may be trained by users that have similar profiles (Shaikh: [0055]) in the process of data analysis using artificial intelligence to optimize agricultural processes (See Shaikh [0011], [0041], [0047], [0055], see Abstract for Mewes) to make the process more efficient and effective. 
Mewes in view of Shaikh shows:
receiving feedback from the first user to provide further training to the artificial intelligence (Al) model (Mewes: [0047]: predictive factors known to be related to a particular outcome are known and measured along with the actual outcomes in real-world situations, artificial intelligence techniques are used to ‘train’ or construct a model that relates the more readily-available predictors to the ultimate outcomes, without any specific a priori knowledge as to the form of those relationships. [0053]: verification of the forecast results as a feedback into forecast refinement. [0059]: The forced adaptation layer is therefore an additional module atop the artificial intelligence layer that provides an appropriate albeit brute-force adjustment to system output to ensure that it is consistent with the feedback and observational data the user has provided for the appropriate timeframe (if one exists), so as to provide the perception of responsiveness to the user and encourage the provision of further feedback and observational data.).

As per claims 4, 12 and 20: Mewes in view of Shaikh shows:
Reference Mewes shows profiles for various different parameters like soil profile [0023], harvest condition profile [0026], time series profile [0057], temperature and moisture profile, etc. Mewes does not explicitly show creating and comparing user profiles as is recited in some of the claim limitations below (in light of the specification [0026], [0038], [0074] - [0075]). 
However, Reference Shaikh shows creating and comparing profiles at least in [0013]: data profiles and user profiles, [0016]: data profiles and user profiles and [0055]: [0055] At 304, related models are identified using provenance data. The related models may be identified by analyzing provenance data-based relationships, context-based relationships, access patterns or usage-based relationships and data profile-based relationships. Provenance data-based relationships may include more than one model being considered related if the models are derived from the same source. A context-based relationship may include more than one model being trained using similar datasets and a similar set of operations performed on the datasets before model training. The models may have been trained or may be trained by users that have similar profiles. It should be noted that Reference Shaikh does not explicitly show creating a profile for the user, however, it is reasonably understood that the user profiles that are being compared will have been created at some point for them to exist in the system. As such, Mewes does not show:
“wherein the second user data includes buyer data, a buyer location, a product the buyer is seeking to purchase, an expected quality of the product and an expected date to receive the product.”
Mewes in view of Shaikh further shows:
wherein the second user data includes buyer data (Shaikh: [0024]), a buyer location (Mewes: [0021]: location-tagged data), a product the buyer is seeking to purchase (Shaikh: [0024]), an expected quality of the product (Shaikh: [0039]: quality of the harvested material monitoring) and an expected date to receive the product (Mewes: [0022]: harvest date).
However, Shaikh shows the above limitations at least in [0013], [0016], [0055]. Reference Mewes and Reference Shaikh are analogous prior art to the claimed invention because the references generally relate to field of data analysis using artificial intelligence to optimize agricultural processes (See Shaikh [0011], [0041], [0047], [0055], see Abstract for Mewes). Said references are filed before the effective filing date of the instant application; hence, said references are analogous prior-art references.  
It would have been obvious to one of ordinary skill in the art before the filing of this application for AIA  to provide the teachings of Reference Shaikh, particularly user profiles ([0013], [0016], [0055]), in the disclosure of Reference Mewes, particularly in the profiles for various different parameters like soil profile [0023], harvest condition profile [0026], time series profile [0057], temperature and moisture profile, etc., in order to provide for a system that includes user profiles in the various data profiles maintained by the system as taught by Reference Shaikh (see at least in [0055]) so that the related models may be identified by analyzing provenance data-based relationships, context-based relationships, access patterns or usage-based relationships and data profile-based relationships. Provenance data-based relationships may include more than one model being considered related if the models are derived from the same source. A context-based relationship may include more than one model being trained using similar datasets and a similar set of operations performed on the datasets before model training. The models may have been trained or may be trained by users that have similar profiles (Shaikh: [0055]) in the process of data analysis using artificial intelligence to optimize agricultural processes (See Shaikh [0011], [0041], [0047], [0055], see Abstract for Mewes) to make the process more efficient and effective. 
Further, the claimed invention is merely a combination of old elements in a similar data analysis using artificial intelligence to optimize agricultural processes (See Shaikh [0011], [0041], [0047], [0055], see Abstract for Mewes) field of endeavor, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Reference Mewes in view of Reference Shaikh, the results of the combination were predictable (MPEP 2143 A).

As per claims 5 and 13: Mewes in view of Shaikh shows:
wherein the external data includes information collected and received from external source databases (Mewes: [0015]: Artificial intelligence is also incorporated to this more comprehensive dataset to draw automatic associations between available external data and the harvest-related condition to yield further models for simulating harvest conditions), wherein the external data includes weather data (Mewes: [0012]: field-level data representative of assessments of localized weather conditions, [0022]: data captured from orbiting satellites or remotely powered vehicles that when processed provide details at a field-level resolution, such as remotely-sensed satellite imagery data 117 and remotely-captured drone imagery data 118), public service data (Mewes: [0022]: meteorological data and extended-range weather and climatological forecast information 114), agriculture news data (Mewes: [0012]: field-level data representative of assessments of localized weather conditions, [0022]: data captured from orbiting satellites or remotely powered vehicles that when processed provide details at a field-level resolution, such as remotely-sensed satellite imagery data 117 and remotely-captured drone imagery data 118), supply chain data (Mewes: [0055]: Such models may be executed at any desirable time interval, such as daily or hourly, to provide a complete global dataset for use in initializing the subsequent model run, and to be used to supply localized values for harvest projections for individual crop locations), logistics data (Mewes: logistics regression), financial news data (Shaikh: [0022], [0025] and [0038]: financial dataset) and scientific data (Mewes: [0013]-[0015]).
It would have been obvious to one of ordinary skill in the art before the filing of this application for AIA  to provide the teachings of Reference Shaikh, particularly user profiles ([0013], [0016], [0055]), in the disclosure of Reference Mewes, particularly in the profiles for various different parameters like soil profile [0023], harvest condition profile [0026], time series profile [0057], temperature and moisture profile, etc., in order to provide for a system that includes user profiles in the various data profiles maintained by the system as taught by Reference Shaikh (see at least in [0055]) so that the related models may be identified by analyzing provenance data-based relationships, context-based relationships, access patterns or usage-based relationships and data profile-based relationships. Provenance data-based relationships may include more than one model being considered related if the models are derived from the same source. A context-based relationship may include more than one model being trained using similar datasets and a similar set of operations performed on the datasets before model training. The models may have been trained or may be trained by users that have similar profiles (Shaikh: [0055]) in the process of data analysis using artificial intelligence to optimize agricultural processes (See Shaikh [0011], [0041], [0047], [0055], see Abstract for Mewes) to make the process more efficient and effective. 

As per claims 7 and 15: Mewes in view of Shaikh shows:
wherein the conducting the hypothesis includes building one or more scenarios based on a type of product, wherein the conducting the hypotheses is used to validate and merge conflicting data.
(The specification shows this limitation at least in [0064]: At 312, hypotheses are conducted, and the transformed data is validated. Hypotheses may be conducted to build scenarios based on, for example, the logistics and perishability of certain crop products based on the farmer data, the buyer data and the external data. For example, answer justified documents (AJDs) may be used with the advanced text analytics to conduct hypotheses as in Table 3. [0065]: The conducted hypotheses may be used to validate and merge conflicting data, such as if one region states a negative sentiment relating to one product and the same region has a positive sentiment associated with a different product, then verification will be used to verify the source information and reliability.
In light of the specification, Reference Mewes shows the above limitations at least in [0074]: the present invention predicts the daily window of harvest opportunity due to the impact of plant wetness on crop threshability or choppability by collecting data on windows of harvestability for various crops at various locations, over time, and comparing this harvestability data against at least one of time-varying weather data and outputs of models for simulating plant wetness characteristics in the corresponding times and locations, for the corresponding crops, in order to develop artificial intelligence models for relating these windows of harvestability to the more readily-available weather data and outputs of models for simulating plant wetness characteristics. The harvest advisory model 100 then provides, using the artificial intelligence model and at least one of forecast weather data and forecast outputs of models for simulating plant wetness characteristics, a forecast of the likely windows of harvestability on the current and future days.)

As per claims 8 and 16: Mewes in view of Shaikh shows:
wherein the training the artificial intelligence (AI) model includes using neural networks (Mewes: [0046]: neural networks), a subject matter expert (SME) input (Mewes: [0092]), supervised learning and semi- supervised learning to train the artificial intelligence (AI) model (Mewes: [0047], [0059]).

Claim(s) 3, 6, 11, 14 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 2016/0217231) Mewes et al., further in view of (US 20200372398) Shaikh et al and (US 20190332921) Rodriguez; Daniel Jose.

As per claims 3, 11, 19: Mewes in view of Shaikh shows:
wherein the first user data includes: a name (Shaikh: [0019]-[0021]: metadata includes names, [0027]: column categories may include a name, a date, a city or a company, [0047]: such as names and addresses of individuals in a specified locality), a location of a farm (Mewes: [0012]: real-time and location-tagged communication of data of various types and content, and long-range climatological and/or meteorological forecasting, to one or more physical, empirical, or artificial intelligence models of precision agriculture to analyze crops, plants, soils, and resulting agricultural commodities, and generate a plurality of harvest advisory outputs. Such outputs are provided either directly to farmers, to third parties, or in a harvest advisory tool based on the advisory model for supporting precision agricultural operations), current buyer contract data, types of crops planted data (Mewes: [0021]: meteorological forecasting to analyze crops, plants, soils, and agricultural products, to generate a plurality of harvest condition advisory outputs, and enable a harvest advisory tool 200 configured to provide diagnostic support to farm and harvest operations), volume of products data (Mewes: [0012]: real-time and location-tagged communication of data of various types and content, and long-range climatological and/or meteorological forecasting, to one or more physical, empirical, or artificial intelligence models of precision agriculture to analyze crops, plants, soils, and resulting agricultural commodities, and generate a plurality of harvest advisory outputs. Such outputs are provided either directly to farmers, to third parties, or in a harvest advisory tool based on the advisory model for supporting precision agricultural operations) and an estimated timing for when a product is ready for transport (Mewes: [0012]: real-time and location-tagged communication of data of various types and content, and long-range climatological and/or meteorological forecasting, to one or more physical, empirical, or artificial intelligence models of precision agriculture to analyze crops, plants, soils, and resulting agricultural commodities, and generate a plurality of harvest advisory outputs. Such outputs are provided either directly to farmers, to third parties, or in a harvest advisory tool based on the advisory model for supporting precision agricultural operations).
It would have been obvious to one of ordinary skill in the art before the filing of this application for AIA  to provide the teachings of Reference Shaikh, particularly user profiles ([0013], [0016], [0055]), in the disclosure of Reference Mewes, particularly in the profiles for various different parameters like soil profile [0023], harvest condition profile [0026], time series profile [0057], temperature and moisture profile, etc., in order to provide for a system that includes user profiles in the various data profiles maintained by the system as taught by Reference Shaikh (see at least in [0055]) so that the related models may be identified by analyzing provenance data-based relationships, context-based relationships, access patterns or usage-based relationships and data profile-based relationships. Provenance data-based relationships may include more than one model being considered related if the models are derived from the same source. A context-based relationship may include more than one model being trained using similar datasets and a similar set of operations performed on the datasets before model training. The models may have been trained or may be trained by users that have similar profiles (Shaikh: [0055]) in the process of data analysis using artificial intelligence to optimize agricultural processes (See Shaikh [0011], [0041], [0047], [0055], see Abstract for Mewes) to make the process more efficient and effective. 
Neither Mewes nor Shaikh shows “current buyer contract data”. Reference Rodriguez shows a smart contract and its fulfillment requirements at least in [0232]. This reads on the claim limitation above. 
Reference Mewes in view of Shaikh and Reference Rodriguez are analogous prior art to the claimed invention because the references generally relate to field of data analysis using artificial intelligence to optimize agricultural processes (See Shaikh [0011], [0041], [0047], [0055], see Abstract for Mewes, see Rodriguez [0077]). Said references are filed before the effective filing date of the instant application; hence, said references are analogous prior-art references.  
It would have been obvious to one of ordinary skill in the art before the filing of this application for AIA  to provide the teachings of Reference Rodriguez, particularly analyzing contracts ([0232]), in the disclosure of Reference Mewes, particularly in the profiles for various different parameters like soil profile [0023], harvest condition profile [0026], time series profile [0057], temperature and moisture profile, etc. and Reference Shaikh, particularly the user profiles ([0013], [0016], [0055]), in order to provide for a system that includes user contract information (Reference Rodriguez) in the user profiles (Reference Shaikh) in the various data profiles maintained by the system (Reference Mewes) as taught by Reference Rodriguez (see at least in [00232]-[0233]) so that the Customer, who is the source of information and in turn can be incentivized with additional tokens each time their data is used by an Integrator. In this case, the Customer has become enabled with the ability to not have to pay additionally for platform use because of their ability to provide substantial data which is heavily used by others of the platform (Rodriguez: [0232]-[0233]) in the process of data analysis using artificial intelligence to optimize agricultural processes (See Shaikh [0011], [0041], [0047], [0055], see Abstract for Mewes, see Rodriguez [0077]) to make the process more efficient and effective. 
Further, the claimed invention is merely a combination of old elements in a similar data analysis using artificial intelligence to optimize agricultural processes (See Shaikh [0011], [0041], [0047], [0055], see Abstract for Mewes, see Rodriguez [0077]) field of endeavor, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Reference Mewes in view of Reference Shaikh, the results of the combination were predictable (MPEP 2143 A).

As per claims 6 and 14: Mewes in view of Shaikh shows:
wherein the preparing and transforming of the external data includes normalizing the second user data and the external data, creating an answer justifying document (AJD) using the normalized external data and converting the normalized external data into a machine learning model format, wherein the preparing and transforming of external data includes an advanced text analytics process, wherein the advanced text analytics process incudes multiple scorings for a plurality of products.
Regarding the claim limitation above, Mewes in view of Shaikh does not explicitly show “text analytics” as they do not show the above claim limitations. Reference Rodriguez shows the above limitations in [0073]: natural language processing, [0241] In the validation phase, the AGI may be exposed in a controlled manner to public outlets (e.g., social media, email, and chat) in order to validate its ability to learn language over time without the need for commonly used NLP techniques, [0408]: analyze, including image, text, audio, and other data types.
It would have been obvious to one of ordinary skill in the art before the filing of this application for AIA  to provide the teachings of Reference Rodriguez, particularly analyzing contracts ([0232]), in the disclosure of Reference Mewes, particularly in the profiles for various different parameters like soil profile [0023], harvest condition profile [0026], time series profile [0057], temperature and moisture profile, etc. and Reference Shaikh, particularly the user profiles ([0013], [0016], [0055]), in order to provide for a system that includes user contract information (Reference Rodriguez) in the user profiles (Reference Shaikh) in the various data profiles maintained by the system (Reference Mewes) as taught by Reference Rodriguez (see at least in [00232]-[0233]) so that the Customer, who is the source of information and in turn can be incentivized with additional tokens each time their data is used by an Integrator. In this case, the Customer has become enabled with the ability to not have to pay additionally for platform use because of their ability to provide substantial data which is heavily used by others of the platform (Rodriguez: [0232]-[0233]) in the process of data analysis using artificial intelligence to optimize agricultural processes (See Shaikh [0011], [0041], [0047], [0055], see Abstract for Mewes, see Rodriguez [0077]) to make the process more efficient and effective. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
NPL Reference:
B. C. Suryo Putro S, I. W. Mustika and L. E. Nugroho, "Optimized Back-propagation Artificial Neural Network Algorithm for Smart Agriculture Applications," 2018 4th International Conference on Science and Technology (ICST), 2018, pp. 1-5, doi: 10.1109/ICSTC.2018.8528655.
Optimized Back-propagation Artificial Neural Network Algorithm for Smart Agriculture Applications | IEEE Conference Publication | IEEE Xplore
This reference is concerned with agriculture as a very important sector in building the national economy. National Development of the 21st century will still be broadly based on agriculture. The agribusiness-based activities and business will become the main trend in national development. However, this development is not in line with the condition where climate change, soil and irrigation factors are uncertain in almost regions. To cope with this problem a reliable technique such as implementing artificial intelligence is required. Several studies have been conducted and one of these studies used artificial neural networks (ANN). This paper discusses about the modified artificial neural networks backpropagation using the Smart Agriculture dataset, using parameters such as temperature, humidity, wind speed, solar radiation and soil water tension.

Foreign Reference:
(WO 2018060967 A1) DA COSTA MARTINS RUI MIGUEL. The reference is concerned with the present disclosure relates to a big data self-learning artificial intelligence methodology for the accurate quantification of metabolites classification of health conditions from spectral information, where complex biological variability and multi-scale spectral interference is present. In particular, this invention allows the breakdown of highly complex biological spectral signals into high dimensional feature space where local features of each sub-space are accurately correlated with both a specific metabolite concentration or a categorical condition. Such is achieved by a new self-learning method, that requires no human intervention. The developed artificial intelligence is able to establish its own knowledgebase when new data is fed by performing feature space transformations, searching directions of co-variance and optimizing local composition-spectral correlations. These methods allow the artificial intelligence to establish knowledge maps of both quantifications and classifications, that can be cashed for higher computational performance. In particular, direct search comprises of finding across the feature space data and dimensions that allow a direct linear correspondence between metabolic composition and spectral bands variance.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY PRASAD whose telephone number is (571)270-3265. The examiner can normally be reached M-F: 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on (571)270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.P/Examiner, Art Unit 3624                                                                                                                                                                                                        /PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624